RYMER, Circuit Judge,
dissenting.
I would vacate the judgment entered by the magistrate judge, dismiss the appeal, and remand to the district court for reasons explained in my dissent in Kofoed v. Int’l Bhd. of Elec. Workers, Local 48, 237 F.3d 1001 (9th Cir.2001). Here, the magistrate judge exercised civil trial jurisdiction and entered “final” orders without the consent of two parties. Without it, the magistrate judge lacked jurisdiction to enter an appealable final judgment. See Jaliwala v. United States, 945 F.2d 221 (7th Cir.1991).